Case 1:19-cr-00216-WJ Document 3 Filed 11/28/18 Page 1 of 2

UNITED STATES DISTRICT COURT
OFFICE OF THE CLERK
DISTRICT OF NEVADA
LLOYD D. GEORGE U.S. COURTHOUSE
333 LAS VEGAS BOULEVARD SOUTH
LAS VEGAS, NEVADA 89101
(702) 464-5400

DEBRA K. KEMPI CYNTHIA K. JENSEN
DISTRICT COURT EXECUTIVE/CLERK CHIEF DEPUTY, LAS VEGAS
11/26/2018

Clerk, U.S. District Court
District of New Mexico

InterdistrictTransfer_ NMD@nmd.uscourts.gov

RE: USA v. Andrew Tre Bettelyoun
Your Case No. 18-mj-3427
Our Case No. 2:18-mj-00919-GWF

Dear clerk:
Please be advised that the above-referenced defendant was arrested in the District of Nevada (Las Vegas)

on a warrant issued by the District of New Mexico and appeared before United States
Magistrate Judge ___ George Foley. Jr. on 11/13/2018

 

[V]The Defendant has been detained and remanded to the custody of the United States Marshal for transport.

[_]The Defendant was released on a personal recognizance bond and ordered to appear in your court on

 

All documents completed in this district may be accessed via PACER and our website at
https://ecf.nvd.uscourts. gov.

Thank you.

DEBRA K. KEMPI, CLERK
By:

/s/ Shelly Denson
Deputy Clerk

 

Date Received:

 

Received by:

 

 
Case 1:19-cr-00216-WJ Document 3 Filed 11/28/18 Page 2 of 2
Case 2:18-mj-00919-GWF Document8 Filed 11/13/18 Page1of1

AO 94 (Rev. 06/09) Commitment to Another District

 

UNITED STATES DISTRICT COUR.) -— EN,

COUNSEL/PARTIES OF RECORD |

for the
District of Nevada

 

United States of America NOV 13 2018

Vv.

 

 

 

Case No. 2:19-mj-919-GMEHK US DISTRICT COURT

BY. DISTRICT OF NEVADA
ANDREW TRE BETTELYOUN Charging DEPUTY |

Defendant Case No. 18-MJ-3427

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the District of New Mexico

(if applicable) division. The defendant may need an interpreter for this language:

 

The defendant: © will retain an attorney.

is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

 

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: 11/13/2018
dge 's signature

GEORGE FOLEY JR., U.S. Magistrate Judge
Printed name and title

 
